Title: Order of Battle, 4–5 December 1777
From: Washington, George
To: 



[Whitemarsh, Pa., 4–5 December 1777]


The order of Battle is to be agreeable to the above Plan Morgan’s rifle Corps is to form upon the left of the Maryland Militia and Webbs Regiment upon the right of the Pensa Militia—these Corps and the Militia (who are to act in Detachment, and not in a solid or compact body) are to skirmish with, and harrass the Enemy as much as possible, taking especial care to gain their flanks & rear.
Blands and Baylors Regiments of light Dragoons are to be annexed to the right wing and by small detachments to watch the movements of the Enemy—give Intelligence thereof—& see that the Enemy do not gain our Flanks without their knowledge.

 
Moylans and Sheldons Regiments are to be annexed to the left wing for the same purposes.
The horse are to draw up in the Intervals between the Continental Troops and Militia upon the right & left of each Wing.
The Parke of artillery to be divided between the Wings in the rear of the Front line.
